DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 05/11/2020. Claims 1-20 are pending in the Application.  

Continuity/priority Information 
The present Application 16871641, filed 05/11/2020 is a division of 16050585, filed 07/31/2018, now U.S. Patent No. 10664345, which is a division of 14681564, filed 04/08/2015, now U.S. Patent No. 10055285, which is a division of 13421088, filed 03/15/2012, now U.S. Patent No. 9026887. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 18, “at least partially fill the number of the plurality of logical buffer segments with the logical page of data such that the logical page of data traverses at least one logical buffer boundary and at least one host sector traverses a logical buffer boundary” is indefinite, because there is no adequate support in the specification for clearly defining the limitation. The specification Par. [0053] describes.   The allocated logical buffer segments (e.g., "BUFFERO," "BUFFERI," "BUFFER2," and "BUFFER3") can at least partially buffer the logical page of data. In some embodiments, the controller can be configured to at least partially buffer information in the allocated logical buffer segments on a host sector by host sector basis. It is unclear how much of the logical page data is stored in the buffet, i.e. “at least partially fill buffer segments with the logical page of data”.
It is unclear how both, e.g. the logical page of data traverses a logical buffer boundary and a host sector traverses a logical buffer boundary.  Specification Par. [0055] merely repeats the Claim limitation. A logical page of data (and at least one host sector) can traverse a logical buffer boundary (e.g., a boundary between the first allocated logical buffer segment "BUFFERO" and the second allocated logical buffer segment "BUFFERI"). It is unclear how the logical page of data are stored in BUFFERO" and "BUFFERI". 

It is not clear whether Applicant implies error coding “a non-integer number” or an integer number of codewords. Furthermore, it is unclear how one of ordinary skill in the art is able to error coding, e.g., additional logical pages of data as an integer number of codewords. The specification describes “the error coding component 112 can be configured to error code a non-integer number of logical pages of data as an integer number of codewords. The specification merely describes error coding logical pages of data to codewords. Par. [0023] The error coding component 112 can be configured to error code a number of logical pages of data as a number of codewords. For example, the error coding component 112 can be configured to error code a non-integer number of logical pages of data as an integer number of codewords, as is described in more detail herein. The error coding component 112 can be configured to error code a logical page of data and a non-integer number of additional logical pages of data as an integer number of codewords.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by JEONG et al. (U.S. Pub. No. 20120110249) Pub. Date: May 3, 2012.
Regarding independent Claims 1, 11 and 18, JEONG discloses a flash memory system and a data management method, comprising:
a number of memory devices; [0100] Referring to FIG. 3, the memory system 100 includes a host 110 and a storage device 120. The storage device 120 includes a control unit 121 and a storage unit 122.
a plurality of physical buffers segmented into a plurality of logical buffer segments corresponding to a codeword payload size, and  a physical page;
FIG. 4, [0121] The buffer memory 1220 may temporarily store data that is read from the flash memory 1210 or is provided from the host 1100. Also, the buffer memory 1220 may be used to drive firmware such as an FTL.
[0123] The flash translation layer 1232 translates a logical address (LA) provided from the host 1100 into a physical address (PA) in the flash memory 1210.
[0221] The CPU 1231 of the control unit 1230 analyzes a received command. When the received command is a TRIM command, the CPU 1231 transfers information (for example, start sector number) included in the TRIM command and the number of 
allocate a number of the plurality of logical buffer segments for the logical page of data; [[0226] In operation S42, a mapping table and a TRIM manage table are updated. For example, the FTL 1232 (see FIG. 4) requests information collected in a TRIM collection area to the buffer controller 1234 (see FIG. 4), in response to the TRIM command processing signal (TCP). 
 0227] The buffer controller 1234 transfers information regarding TRIM commands, which are collected in the TRIM collection area of the buffer memory 1220, to the FTL 1232.
at least partially fill the number of the plurality of logical buffer segments with the logical page of data;  
 [0186] As described above, in accordance with an exemplary embodiment data of the files (file1 to file3) are stored in the page of the flash memory 1210. When the flash storage device 1200 does not aid a flush operation, the data of the files (file1 to file3) may be stored in the buffer memory 1220 (see FIG. 4).
[0188] An operation, where all or a portion of data stored in the sectors of a buffer memory are respectively written in the pages of a flash memory, is typically referred to as a flush operation.


Regarding Claims 2, 3, 12, 13, 19, 20, JEONG discloses map a location of a starting portion for logical page; 
[0144] FIG. 8 is a block diagram that illustrates an exemplary embodiment of an address translation with a mapping table. In FIG. 8, in accordance with an exemplary embodiment address translation is performed in the page mapping scheme. [0150] Referring to FIG. 9, a TRIM command is provided from the host 1100. The TRIM command includes a sector address of a file that will be deleted. Information on the sector address may be provided as a start sector number and the number of sectors. For example, since the first file (file1) corresponds to first to fifth sectors (sector1 to sector5), the start sector number may be 1 and the number of sectors may be 5. 

Regarding Claims 4, 5, 14, 15, JEONG discloses partially fill the allocated logical buffer segments; [0170] The size of a memory allocated to the TRIM manage table among the buffer memory 1220 (see FIG. 4) may be chosen to be restricted. In 
[0171] When the size of information regarding a page managed in the TRIM manage table exceeds a size allocated to the buffer memory 1220, the size of information regarding the page managed in the TRIM manage table may be managed by a push scheme. 
Regarding Claims 6-8, JEONG discloses an error coding component configured to error code the logical page of data; [0371] FIG. 44 is a block diagram illustrating a configuration of the SSD controller 4210 of FIG. 43. Referring to FIG. 44, the SSD controller 4210 includes a nonvolatile memory (NVM) interface 4211, a host interface 4212, an error correction code (ECC0 unit 4213, a central processing unit (CPU) 4214, and a buffer memory 4215. 
Regarding Claims 9, 10, 16, 17, JEONG discloses controller is configured to: read a number of codewords corresponding to the plurality of logical pages [0369] The SSD controller 4210 exchanges a signal SGL with the host 4100 through the signal connector 3231. Here, the signal SGL may include a command, an address, and data. The SSD controller 4210 writes data in a corresponding memory device or reads data from a corresponding memory device according to a command of the host 4100. An internal configuration of the SSD controller 4210 will be described in more detail with reference to FIG. 44.
[0372] The NVM interface 4211 scatters data delivered from the buffer memory 4215 into each of the channels CH1, CH2, . . . CHn. Also, the NVM interface 4211 delivers the data read from the nonvolatile memory devices 4201, 4202, . . . 420n into 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 
US 20120089766, Yu; Hsiang-Hsiung et al.   [0073] In the special writing mode, the memory controller 104 (for example, the memory management circuit 202 of the memory controller 104) records a special mark in the redundant bit area of the physical pages of the gotten physical block, and thereby the physical block written with the special writing mode can be distinguished from other physical block written with the general writing mode. Additionally, the logical addresses corresponding to the data stored temporarily in the buffer memory 208 (i.e., mapping information) are recorded in the redundant bit area of the physical pages of the gotten physical block.

US 20120042146, GANDHI; Kamlesh    [0098] The virtual memory system also includes a memory management unit (MMU) 154. The MMU 154 provides mapping of the data in the storage blocks to the logical address space using page table entries in a page table. Each page table entry represents a fixed-sized page-frame, and is capable of mapping a fixed sized memory buffer in physical memory to the logical address space. A page table entry comprises a `present-bit`, a `dirty-bit`, and a `page-address`.

US 20110035543, Yang; In Chang, [0070] FIG. 10 shows an example in which the host 100 randomly searches the logical address in the manner shown in (a) of FIG. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JAMES C KERVEROS/
Primary Examiner, Art Unit 2111
Date: September 30, 2021
Non-Final Rejection 20210929
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov